                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

ANTONIO ORLANDER JERIDO, #169480,            )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        )   CIVIL ACTION NO. 2:19-CV-60-WHA
                                             )
MIKE HENLINE, et al.,                        )
                                             )
           Defendants.                       )

                                           ORDER

        On May 15, 2019, the Magistrate Judge entered a Recommendation (Doc. #37) to

which no timely objection has been filed. After an independent review of the record and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. The plaintiff’s motion to dismiss is GRANTED;

        3. The plaintiff’s claims against Officer Evans are DISMISSED with prejudice;

        4. Officer Evans is DISMISSED as party to this cause of action;

        5. This case is referred back to the Magistrate Judge for further appropriate

proceedings against the remaining defendants.

        DONE this 5th day of June, 2019.



                                  /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
